Citation Nr: 1528010	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee meniscectomy.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is under the jurisdiction of the VA RO in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a July 1982 rating decision, the RO first granted service connection for the Veteran's left knee disability and assigned a 10 percent disability rating.  In February 2011, the RO received the Veteran's claim for an increased rating, and in a September 2011 rating decision, the RO continued the assigned 10 percent rating.

The September 2011 rating decision notes the RO reviewed VA medical treatment records dated February 1999 to April 2011, however, the Veteran's claims file only contains VA treatment records dated October 2011 to December 2013.  The Veteran's increased rating claim was received in February 2011, and therefore, he may be entitled to an effective date for an increased rating as early as February 2010.  See 38 U.S.C.A. § 5110(b)(3) (West 2014).  Moreover, although the present level of the Veteran's disability is of primary concern, in considering the severity of a disability it is essential to trace the medical history, and therefore, all of the Veteran's medical records must be taken into consideration.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, although the Veteran's service treatment records have been obtained, it appears they are not complete.  A May 1982 VA orthopedic examination documented that the Veteran's left knee joint ligaments were repaired at Balboa Naval Hospital in 1974.  The Veteran's exit examination noted he underwent a left knee meniscectomy during service, however, the claims file does not contain any treatment records associated with that surgery.  On remand, the RO must attempt to obtain these records.

Finally, the Veteran was last afforded a VA examination to assess the severity of his left knee disability in June 2013.  At that examination, the Veteran reported that his doctor recommended a total left knee replacement.  As the last VA examination is already two years old, and the RO must complete the above-referenced development prior to adjudicating the Veteran's claim, the Board finds that another VA examination, to include radiographic testing, is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of his response, the RO must obtain any outstanding VA medical treatment records, to include VA treatment records dated February 1999 to October 2011 and December 2013 to the present.  The RO must also attempt to obtain the Veteran's service treatment records for his left knee meniscectomy performed at Balboa Naval Hospital in 1974.

Any records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, or determines that further efforts to obtain them would be futile, the RO must notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) (2014).  The Veteran and his representative must then be given an adequate opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current severity of his service-connected left knee disability.  The complete file, including the physical file and electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies, to include x-rays or magnetic resonance imaging must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

With regard to the Veteran's service-connected left knee disability, the examiner must indicate:

(a)  whether there is favorable or unfavorable ankylosis;

(b)  whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint;

(c)  whether there is any recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe;

(d)  whether there is any impairment of the tibia and fibula and, if so, whether there is nonunion of the tibia and fibula with loose motion requiring a brace or malunion of the tibia and fibula (if there is malunion, the examiner must specify whether it is marked, moderate, or slight); and

(e)  whether there is genu recurvatum.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

